DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/21, 4/2/21, 12/9/20, 7/16/20, 4/22/20, 2/20/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37, 41, 45, 49, 53, 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hapsari et al (Pub No: 2019/0110275).

As to claim 37, Hapsari teaches a broadcast signal sending method (Hapsari, [0132][0011], PBCH sending method), comprising: 
generating, by a network device, first information (Hapsari, [0132][0011], a radio base station (remote and central aggregation) generates system information at the central aggregation for the remote device) at a first protocol layer of a protocol stack of the network device that comprises the first protocol layer and a physical layer, wherein the first protocol layer is a protocol layer above the physical layer (Hapsari, [0132], the system information is generated at the central aggregation device upper MAC layer that is spit from the physical layer at the remote device);
generating, by the network device, second information at the physical layer, wherein the second information is used to determine a time-frequency resource corresponding to a synchronization signal block (SSB) (Hapsari, Fig 2, 4, [0064]-[0065], the remote device of the base station generates assignment information to send the system information via the PBCH that corresponds to the synchronization signal); 
processing, by the network device, the first information and the second information at the physical layer (Hapsari, [0048][0057][0065][0076], transmitting mapped system information in SS over BCH); and 
(Hapsari, [0048] [0057], sending by the base station to user device the assigned SS information and MIB system information via PBCH).

As to claim 41, Hapsari teaches a broadcast signal receiving method (Hapsari, [0048] PBCH receiving method), comprising: receiving, by a terminal device, data sent by a network device by using a physical broadcast channel (PBCH) (Hapsari, [0048] [0057], a user device receives from a base station the assigned SS information and MIB system information via PBCH), wherein a protocol stack of the terminal device comprises a first protocol layer and a physical layer, and wherein the first protocol layer is a protocol layer above the physical layer (Hapsari, [0132], the system information is generated at the central aggregation device upper MAC layer that is spit from the physical layer at the remote device); performing, by the terminal device, physical layer processing on the received data (Hapsari, Fig 5 and 6, the user device receives/processes the data on the physical channel); and obtaining, by the terminal device at the physical layer (Hapsari, Fig 5 and 6, the user device receives/processes the data on the physical channel), data related to first information and second information from a physical layer processing result, wherein the second information is used to determine a time-frequency resource corresponding to a synchronization signal block (SSB) carrying the first information (Hapsari, Fig 2, 4, [0064]-[0065], the remote device of the base station generates assignment information to send the system information via the PBCH that corresponds to the synchronization signal), and wherein the data related to the first information and second information is (Hapsari, [0132], the system information is generated at the central aggregation device upper MAC layer that is spit from the physical layer at the remote device).

As to claim 45, Hapsari teaches a network device (Hapsari, [0132][0011], a radio base station (remote and central aggregation), comprising: a transceiver; a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor (Hapsari, [0132][0011] Fig 3 and 4, a radio base station (remote and central aggregation)), the program including instructions to: generate first information at first protocol layer, wherein a protocol stack of the network device comprises a first protocol layer and a physical layer, and wherein the first protocol layer is a protocol layer above the physical layer (Hapsari, [0132], the system information is generated at the central aggregation device upper MAC layer that is spit from the physical layer at the remote device); generate second information at the physical layer, wherein the second information is used to determine a time-frequency resource corresponding to a synchronization signal block (SSB) (Hapsari, Fig 2, 4, [0064]-[0065], the remote device of the base station generates assignment information to send the system information via the PBCH that corresponds to the synchronization signal); process the first information and the second information at the physical layer (Hapsari, [0048][0057][0065][0076], transmitting mapped system information in SS over BCH); and cause the transceiver to send, to a terminal device by using a physical broadcast channel (PBCH) in the time-frequency resource corresponding to the SSB, data obtained after physical layer processing (Hapsari, [0048] [0057], sending by the base station to user device the assigned SS information and MIB system information via PBCH).

As to claim 49, Hapsari teaches a terminal device (Hapsari, Fig 5 and 6, user device), comprising: a transceiver; a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor (Hapsari, Fig 3 and 4, memory, RF unit and processor), the program including instructions to: receive, through the transceiver, data sent by a network device by using a physical broadcast channel (PBCH) (Hapsari, [0048] [0057], a user device receives from a base station the assigned SS information and MIB system information via PBCH), wherein a protocol stack of the terminal device comprises a first protocol layer and a physical layer, and wherein the first protocol layer is a protocol layer above the physical layer (Hapsari, [0132], the system information is generated at the central aggregation device upper MAC layer that is spit from the physical layer at the remote device); perform physical layer processing on the received data(Hapsari, Fig 5 and 6, the user device receives/processes the data on the physical channel); and obtain, at the physical layer (Hapsari, Fig 5 and 6, the user device receives/processes the data on the physical channel), data related to first information and second information from a physical layer processing result, wherein the second information is used to determine a time-frequency resource corresponding to a synchronization signal block (SSB) carrying the first information (Hapsari, Fig 2, 4, [0064]-[0065], the remote device of the base station generates assignment information to send the system information via the PBCH that corresponds to the synchronization signal), and wherein the data related to the first information and second information is processed at a protocol layer above the physical layer to obtain the first information (Hapsari, [0132], the system information is generated at the central aggregation device upper MAC layer that is spit from the physical layer at the remote device)..

As to claim 53, Hapsari teaches a non-transitory computer storage medium, storing computer instructions that, when executed by a network device (Hapsari, [0132][0011] Fig 3 and 4, a radio base station (remote and central aggregation)), cause the network device to perform: generating first information at a first protocol layer which is a protocol layer above a physical layer (Hapsari, [0132], the system information is generated at the central aggregation device upper MAC layer that is spit from the physical layer at the remote device); generating second information at the physical layer, wherein the second information is used to determine a time-frequency resource corresponding to a synchronization signal block (SSB) (Hapsari, Fig 2, 4, [0064]-[0065], the remote device of the base station generates assignment information to send the system information via the PBCH that corresponds to the synchronization signal); processing the first information and the second information at the physical layer (Hapsari, [0048][0057][0065][0076], transmitting mapped system information in SS over BCH); and sending, to a terminal device by using a physical broadcast channel (PBCH) in the SSB, data obtained after physical layer processing (Hapsari, [0048] [0057], sending by the base station to user device the assigned SS information and MIB system information via PBCH).

As to claim 54, Hapsari teaches a non-transitory computer storage medium, storing computer instructions that, when executed by a network device (Hapsari, [0132][0011] Fig 3 and 4, a radio base station (remote and central aggregation)), cause the network device to perform: receiving a physical broadcast channel (PBCH) carrying data from a network device (Hapsari, [0048] [0057], a user device receives from a base station the assigned SS information and MIB system information via PBCH); performing physical layer processing on the received data (Hapsari, Fig 5 and 6, the user device receives/processes the data on the physical channel); and obtaining data related to first information and second information from a physical layer processing result, wherein the second information is used to determine a time-frequency resource corresponding to a synchronization signal block (SSB) carrying the first information (Hapsari, Fig 2, 4, [0064]-[0065], the remote device of the base station generates assignment information to send the system information via the PBCH that corresponds to the synchronization signal), and wherein the data related to the first information and second information is processed at a protocol layer above the physical layer to obtain the first information (Hapsari, [0132], the system information is generated at the central aggregation device upper MAC layer that is spit from the physical layer at the remote device).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-40, 42-44, 46-48, 50-52,55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Hapsari as applied to claims above, and further in view of Park et al (Pub No: 2018/0324732), translation provided or Foreign Priority Application).

As to claim 38, Hapsari teaches second information and SSB (Hapsari, Fig 2, 4, [0064]-[0065])
Hapsari does not explicitly teach wherein the second information comprises one or more bits of a sequence number of the SSB.
However, Park teaches wherein the second information comprises one or more bits of a sequence number of the SSB (Park, [0239], an index for the SS block is in the SS information).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a sequence number because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 39, the combination of Hapsari and Park teaches wherein the second information comprises a sequence number of the SSB (Park, [0239], an index for the SS block is in the SS information).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a sequence number because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 40, Hapsari teaches physical layer processing corresponding to a SSB (Hapsari, [0048][0057][0065][0076], transmitting mapped system information in SS over BCH).
Hapsari does not explicitly teach wherein a scrambling code used for scrambling processing in the physical layer processing corresponds to one or more bits of a sequence number of the SSB.
However, Park teaches wherein a scrambling code used for scrambling processing in the physical layer processing corresponds to one or more bits of a sequence number of the SSB (Park, [0239], for each SS block a scrambling sequence).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a scrambling sequence because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 42, Hapsari teaches second information and SSB (Hapsari, Fig 2, 4, [0064]-[0065])
Hapsari does not explicitly teach wherein the second information comprises one or more bits of a sequence number of the SSB.
However, Park teaches wherein the second information comprises one or more bits of a sequence number of the SSB (Park, [0239], an index for the SS block is in the SS information).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a sequence number because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 43, the combination of Hapsari and Park teaches wherein the second information comprises a sequence number of the SSB (Park, [0239], an index for the SS block is in the SS information).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a sequence number because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 44, Hapsari teaches physical layer processing corresponding to a SSB (Hapsari, [0048][0057][0065][0076], transmitting mapped system information in SS over BCH).
Hapsari does not explicitly teach wherein a scrambling code used for scrambling processing in the physical layer processing corresponds to one or more bits of a sequence number of the SSB.
However, Park teaches wherein a scrambling code used for scrambling processing in the physical layer processing corresponds to one or more bits of a sequence number of the SSB (Park, [0239], for each SS block a scrambling sequence).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a scrambling sequence because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 46, Hapsari teaches second information and SSB (Hapsari, Fig 2, 4, [0064]-[0065])
Hapsari does not explicitly teach wherein the second information comprises one or more bits of a sequence number of the SSB.
However, Park teaches wherein the second information comprises one or more bits of a sequence number of the SSB (Park, [0239], an index for the SS block is in the SS information).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a sequence number because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 47, the combination of Hapsari and Park teaches wherein the second information comprises a sequence number of the SSB (Park, [0239], an index for the SS block is in the SS information).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a sequence number because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 48, Hapsari teaches physical layer processing corresponding to a SSB (Hapsari, [0048][0057][0065][0076], transmitting mapped system information in SS over BCH).
Hapsari does not explicitly teach wherein a scrambling code used for scrambling processing in the physical layer processing corresponds to one or more bits of a sequence number of the SSB.
However, Park teaches wherein a scrambling code used for scrambling processing in the physical layer processing corresponds to one or more bits of a sequence number of the SSB (Park, [0239], for each SS block a scrambling sequence).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a scrambling sequence because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).


As to claim 50, Hapsari teaches second information and SSB (Hapsari, Fig 2, 4, [0064]-[0065])
Hapsari does not explicitly teach wherein the second information comprises one or more bits of a sequence number of the SSB.
However, Park teaches wherein the second information comprises one or more bits of a sequence number of the SSB (Park, [0239], an index for the SS block is in the SS information).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a sequence number because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 51, the combination of Hapsari and Park teaches wherein the second information comprises a sequence number of the SSB (Park, [0239], an index for the SS block is in the SS information).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a sequence number because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 52, Hapsari teaches physical layer processing corresponding to a SSB (Hapsari, [0048][0057][0065][0076], transmitting mapped system information in SS over BCH).
Hapsari does not explicitly teach wherein a scrambling code used for scrambling processing in the physical layer processing corresponds to one or more bits of a sequence number of the SSB.
However, Park teaches wherein a scrambling code used for scrambling processing in the physical layer processing corresponds to one or more bits of a sequence number of the SSB (Park, [0239], for each SS block a scrambling sequence).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a scrambling sequence because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

As to claim 55, Hapsari teaches second information and SSB (Hapsari, Fig 2, 4, [0064]-[0065])
Hapsari does not explicitly teach wherein the second information comprises one or more bits of a sequence number of the SSB.
However, Park teaches wherein the second information comprises one or more bits of a sequence number of the SSB (Park, [0239], an index for the SS block is in the SS information).


As to claim 56, Hapsari teaches physical layer processing corresponding to a SSB (Hapsari, [0048][0057][0065][0076], transmitting mapped system information in SS over BCH).
Hapsari does not explicitly teach wherein a scrambling code used for scrambling processing in the physical layer processing corresponds to one or more bits of a sequence number of the SSB.
However, Park teaches wherein a scrambling code used for scrambling processing in the physical layer processing corresponds to one or more bits of a sequence number of the SSB (Park, [0239], for each SS block a scrambling sequence).
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine the teachings of Hapsari and Park to use a scrambling sequence because Park teaches a well-known method for transmitting a broadcast channel on new radio (Park, [0005][0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abraham et al (Pub No: 2016/007260). [0007-18]
Chendamarai et al (Pub No: 2017/0135029) [0132]
Ly et al (Pub No: 2019/0081827) [0006-0007]



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469